Citation Nr: 9917975	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic colitis, 
claimed as Crohn's disease.

2. Entitlement to a date earlier than February 27, 1995 for 
the grant of entitlement to service connection for 
asthmatic bronchitis.

3. Entitlement to a rating greater than 10 percent for 
asthmatic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty in the U.S. Navy from May 1972 
to June 1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).   

As a preliminary matter, the Board notes that the issue of 
entitlement to service connection for lactose intolerance was 
certified for review separately from that of service 
connection for Crohn's disease.  During a December 1995 
personal hearing, the appellant stated that he desired that 
the issues of service connection for Crohn's disease and for 
lactose intolerance be combined because they were a single 
disability, with the latter being a complication of the 
former.  (See transcript, page 6).  The appellant reiterated 
this position at an August 1997 Travel Board hearing.  (See 
transcript, page 3).  Accordingly, the Board will proceed to 
review the appellant's claim of service connection for 
lactose intolerance as part of the claim of service 
connection for Crohn's disease.  

The Board also notes that one of the appellant's treating 
physicians, Dr. D., testified in a May 1994 deposition, that 
the appellant's diagnosed Crohn's disease  could lead to 
depression and anxiety.  Given the Board's disposition of the 
issue of entitlement to service connection for chronic 
colitis, claimed as Crohn's disease, Dr. D.'s observation 
raises the issue of entitlement to service connection for a 
depressive disorder, on a secondary basis to that of chronic 
colitis.  The issue is therefore referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  The appellant has manifested continuous symptoms of 
chronic colitis disease since his discharge from active Naval 
service.

2.  Lactose intolerance is a probable manifestation of 
chronic colitis.

3.  The appellant's claim of service connection for bronchial 
asthma was received on February 27, 1995.

4.  The appellant's bronchial asthma has been clinically 
demonstrated as including a forced expiratory volume in one 
second (FEV-1) of 65 percent of predicted value.  


CONCLUSIONS OF LAW

1.  Chronic colitis, with lactose intolerance, was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. § 3.303(b) (1998).

2.  An earlier effective date for the grant of service 
connection for bronchial asthma is not assignable.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2) 
(1998).

3.  The criteria for the assignment of a 30 percent 
disability rating for bronchial asthma have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he incurred Crohn's disease while 
serving on active Naval duty.  He argues that in-service 
gastrointestinal complaints and symptoms were indicative of 
the onset of the disorder.  He further contends that the 
effective date of the grant of service connection for 
bronchial asthma should be the date of his discharge.  He 
makes no specific allegations regarding the severity of his 
bronchial disorder, other than to claim that it is worse than 
is contemplated by the currently assigned rating.

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110; 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Under applicable law, the effective date of an award of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a) (West 1991) and 38 C.F.R. § 3.400 (1998). For an 
award of disability compensation involving a direct service 
connection claim, the effective date of the award will be the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (1998).

Disability determinations are determined through the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  Separate 
diagnostic codes identify various disabilities.  38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.



By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.  The Board will then analyze each of the 
appellant's claims within the context of the applicable law.  


Entitlement to service connection for chronic colitis, 
claimed as Crohn's disease

Factual background:  

The appellant's service medical records reveal that in June 
1972, he complained of a sore throat, headaches and nausea.  
It was reported that he was unable to retain foods after 
eating.  A medical examiner noted the presence of a moderate 
infection of the appellant's throat.  In December 1972, the 
appellant complained of bleeding during a bowel movement.  
Upon examination, no external hemorrhoids or redness was 
noted.  Diarrhea of one day's duration was noted.  

In January 1974, the appellant complained of nausea, 
diarrhea, an irritated throat and congestion of the lungs.  
The diagnostic impression was that the appellant had 
influenza.  On February 12, 1974, the appellant complained of 
nausea and diarrhea, together with headaches and a cough.  
The diagnostic impression was that the appellant had a "flu 
syndrome."  A few days later, the appellant reported to 
medical care providers that he had vomited after lunch.  The 
diagnostic impression was that the appellant had a stomach 
virus.  

In June 1975, the appellant again complained of stomach 
cramping, diarrhea and restlessness.  It was noted that he 
had been released from a hospital 4 days earlier where he had 
been treated for heroin withdrawal.  During a June 1975 
physical examination, no abnormalities of the digestive 
system were noted.  

In a May 1976 report of medical history questionnaire, the 
appellant denied having frequent indigestion, stomach and 
intestinal trouble, and piles or rectal disease.  The report 
of medical examination reflects that the appellant's anus and 
rectum were noted to be normal upon clinical evaluation.   

In November 1993, while under the care of J.A.D., M.D., the 
appellant underwent a colonoscopy and was diagnosed to have 
colitis.  In a separate chronological record, it was noted 
that the appellant then complained of abdominal bleeding and 
pain.  Radiological testing of the upper gastrointestinal 
tract and small bowel resulted in negative findings. 
Contemporaneously, the appellant underwent a nutrition and 
dietary consultation conducted by R.W., a registered 
dietitian.  He was advised to maintain a low lactose diet, 
for treatment of colitis.  

In a May 1994 deposition, Dr. D. testified in substance that 
he began treating the appellant in November 1992, and that 
his testing revealed the appellant had segmental colitis.  He 
further stated that the disorder most likely represented 
Crohn's disease of the colon.  He stated that the disorder 
was a disease of unknown cause.  Dr. D. also stated that 
there was no way of ascertaining its onset.  Dr. D. said that 
there was some indication of lactose intolerance in the 
records he reviewed, and that such intolerance was typical of 
people with colitis.  

At a December 1995 personal hearing before a hearing officer 
at the RO, the appellant testified in substance that while on 
active duty in December 1972, he was treated by a ship's 
physician after he bled profusely from the rectum.  He 
reported that the examiner suspected that he may have had 
dysentery.  He stated that he was first diagnosed with 
Crohn's disease in 1993, by Dr. D.  

At an August 1997 Travel Board hearing,  the appellant in 
substance reiterated his prior account.  He stated that after 
service he continued to experience the same symptoms he had 
while on active duty.
 
In February 1999, the Board caused the appellant's claims 
folder to be reviewed by U.M., M.D., an associate professor 
of medicine and Chief of the Gastroenterology Section at a VA 
Medical Center.  In relevant part, Dr. M. stated that 
although she did not believe that a diagnosis of Crohn's 
disease had been established "beyond a reasonable doubt," 
the appellant's long term symptoms were not inconsistent with 
Crohn's disease.   

Analysis

In addition to the statutory and regulatory provisions that 
are above cited relative to 
adjudication of claims for direct service connection, a 
veteran may also obtain service connection for a disorder 
pursuant to 38 C.F.R. § 3.303(b) if the evidence shows a 
chronic condition during service; or the evidence were to 
demonstrate a continuity of his symptoms following service.  
Savage v. Gober, 10 Vet. App. 488 (1997); See Grover v. West, 
12 Vet. App. 109 (1999); Rose v. West, 11 Vet. App. 169 
(1998).  

In this matter, the appellant has reported that he has had 
relatively constant symptoms of a gastrointestinal disorder 
since his military service.  Because the appellant is 
competent to report the experience of symptoms, his claim is 
well-grounded under 38 C.F.R. § 3.303(b) and Savage, supra.  
It was upon this finding that the Board directed that further 
inquiry be made into ascertaining whether the appellant's 
chronic colitis, diagnosed in 1993, was linked to his in-
service symptoms.  See generally, Peters v. Brown, 6 Vet. 
App. 540 (1994)(a finding of well-groundedness is not 
dispositive of a claim, but instead places upon VA the duty 
to investigate the claim by conducting appropriate medical 
inquiry).  

In furtherance of this duty, the Board secured the opinion of 
Dr. U.M.  Having reviewed Dr. M.'s opinion in light of all 
evidence of record, the Board finds that a state of 
evidentiary equipoise has been reached between that evidence 
favoring the claim and that evidence against it.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C. 
§ 5107(b); See Grantham v. Brown, 8 Vet. App. 228 (1995); 
Massey v. Brown, 7 Vet. App. 204 (1994). 

Although Dr. U.M. opined that a diagnosis of Crohn's disease 
or lactose intolerance had not been established "beyond a 
reasonable doubt," this is not a predicate requirement 
either to a finding of well-groundedness or the ultimate 
merits of a claim.  In particular, the Board finds that Dr. 
U.M.'s observation of the appellant's symptoms complex being 
consistent with Crohn's disease sufficiently places the 
evidence in balance so as to warrant the granting of the 
benefit.

Accordingly, service connection for chronic colitis, with 
lactose intolerance, is granted.


Entitlement to an effective date earlier than February 27, 
1995 for a grant of service connection for bronchial asthma

Factual background

The appellant's claim of service connection for asthmatic 
bronchitis was received on February 27, 1995, approximately 
19 years after his discharge from active Naval service.

At the December 1995 personal hearing, the appellant stated 
that he was treated for bronchial asthma from the time of his 
discharge in 1976 to 1982 by a private physician in Farmers 
Branch, Texas.  He stated that he had been treated by a 
pulmonary specialist at one time for bronchitis in Dallas, 
Texas, but that to the best of his recollection, he had not 
been treated at that time by a VA facility.  At the August 
1997 Travel Board hearing, the appellant argued that the 
effective date of service connection for asthmatic bronchitis 
should be the date of his discharge from the armed forces.  

Analysis

The appellant's sole contention with respect to this issue is 
that because his bronchial asthma has been present since he 
was discharged from the U.S. Navy, the effective date of his 
compensation should be retroactive to June 1976.

The appellant's contention is without merit.  As is alluded 
to above, the establishment of effective dates is governed by 
38 U.S.C.A. § 5110(a), which generally provides that the 
effective date of an award based on an original claim
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a) (West 1991) and 38 C.F.R. § 3.400 (1998). For an 
award of disability compensation involving a direct service 
connection claim, the effective date of the award will be the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (1998).

In this case, the appellant's application was clearly 
received in February 1995.  The appellant has not contended, 
and the record does not show, that any correspondence or 
other communication was made by the appellant which could 
under law be construed as an informal claim.  See 38 C.F.R. 
§§ 3.154, 3.155(a); Williams v. Gober, 10 Vet. App. 447 
(1997); Stewart v. Brown, 10 Vet. App. 15 (1997).  

Accordingly, an effective date earlier than February 27, 1995 
for the grant of entitlement to service connection for 
asthmatic bronchitis is denied.





Entitlement to a disability rating greater than 10 percent 
for asthmatic bronchitis

Factual background

A February 1986 treatment record was received reflecting that 
the appellant, then under the care of J.S., M.D., was treated 
for a persistent cough.  

At the December 1995 personal hearing, the appellant stated 
that he was usually treated for bronchitis once yearly.  He 
stated that he was usually sick during December or January, 
and that his illness sometimes lasted from one to two weeks.  
He stated that he was treated by a Dr. "V." in El Paso, 
Texas in 1992.  

In June 1997, the appellant underwent a VA trachea and 
bronchi examination.  He reported that he had an "on and 
off" cough productive of phlegm, and that it occurred almost 
every day.  He stated that he was able to fill "half a 
Dixie(r) Cup" with sputum, especially when he was exposed to 
dust or fumes.  He stated that these episodes worsened during 
cold and wet seasonal changes.  He stated that he could walk 
one mile, but that he became fatigued and short of breath.  
The appellant reported that he took no regular medications 
for the disorder.  The appellant was diagnosed to have 
asthmatic bronchitis.  

The examiner commented that the appellant's asthmatic attacks 
were infrequent and that he had a good activity level in 
between attacks, and that he appeared to function normally.  
Forced expiratory volume testing of one second (FEV-1) 
revealed levels to 65 percent of that predicted.  FEV1/forced 
volume testing (FVC) was to 87 percent of that predicted.  
The appellant was assessed as showing a mild obstructive 
ventilatory defect with a very good bronchodilator response.  
The residual volume and total lung capacity were normal.  

During a July 1997 VA examination, the appellant underwent 
spirometry testing.  FEV-1 testing revealed levels to 102 
percent of that predicted.  FEV1/FVC was to 109 percent of 
that predicted.  

At the August 1997 Travel Board hearing, the appellant stated 
that he was subject to bronchial attacks about 5 or 6 times a 
year.  

Analysis

A claim for a disability rating greater than as assigned is 
generally regarded as a new claim and is subject to the well-
groundedness requirement of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In order to present a well-grounded 
claim in this regard, a veteran need only submit his or her 
layperson's competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also 
Jones v. Brown, 7 Vet. App. 134 (1994). The appellant has 
alleged that the symptoms of his service-connected disability 
are more severe than as are contemplated by the currently 
assigned 10 percent rating.  The Board thus concludes that 
the appellant has presented a well-grounded claim for a 
disability rating greater than as assigned.  

The degree of impairment  resulting from a disability 
involves a factual determination of its severity.  Because 
the appellant's claim relative to his respiratory disability 
has been in continuous appellate status since the filing of 
his notice of disagreement following the initial grant of 
service connection, the Board's inquiry must be upon all 
medical and lay evidence of record reflecting the severity of 
his disability since the submission of his claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   

In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).   

As a preliminary matter, the Board notes that the rating 
criteria applicable to bronchial asthma were amended during 
the pendency of this appeal.  Under the criteria in effect 
prior to October 7, 1996, a 10 percent evaluation was 
warranted for mild paroxysms of asthmatic type breathing, 
characterized by high pitched expiratory wheezing and 
dyspnea, occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation required 
moderate, rather frequent asthma attacks with moderate 
dyspnea on exertion between attacks.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996) 

Effective October 7, 1996, bronchial asthma is to be 
evaluated under the General Rating Formula for Bronchial 
Asthma, codified at 38 C.F.R. § 4.97, Diagnostic Code 6602. 
According to the General Rating Formula for Bronchial Asthma, 
a 30 percent evaluation is for assignment when there is 
demonstrated a FEV-1 of 56 to 70 percent of predicted value; 
or a finding of FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or, inhalational 
anti-inflammatory medication.  A 10 percent evaluation is 
warranted for FEV-1 of 71 to 80 percent of predicted value; 
or a ration of FEV-1/FVC of 71 to 80 percent, or intermittent 
inhalation or oral bronchodilator therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).

By law, the appellant is to be afforded consideration of the 
rating criteria effective both prior and subsequent to 
November 7, 1996, and the criteria more favorable to the 
appellant is to be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, (1991).  

With initial scrutiny on the previously applicable criteria, 
the Board notes that the clinical evidence does not suggest 
that the severity of his disorder approximates the factors 
contemplating a 30 percent rating.  At its most severe, the 
appellant has recently reported that although he had an "on 
and off" cough productive of phlegm, the examiner opined 
that the appellant had infrequent asthmatic attacks and that 
he had good activity levels between them.  The medical record 
further evidences that the appellant's bronchial asthma is 
mild in its severity as in both December 1995 and in June 
1997, attacks were reported to have occurred several times a 
year, consistent with the appellant's August 1997 testimony 
of attacks occurring up to 6 times per year.  Although not in 
reliance upon the ultimate disposition of this matter, the 
Board observes that the appellant has been noted to not 
require continuous medication, and the most recent VA medical 
examination reflects clinical evidence of a "mild" 
bronchodilator defect, with normal residual volume and total 
lung capacity.

As to the post-October 1996 rating criteria, the June 1997 VA 
examination resulted in a finding of FEV-1 of 65 percent of 
that predicted.  Because the rating criteria specify that a 
FEV-1 of from 56 to 70 percent of that predicted warrants the 
assignment of a 30 percent rating, application of the 
currently assigned rating criteria is clearly more favorable 
to the appellant, and a 30 percent rating is therefore 
assigned.  

The Board has also considered whether the appellant would be 
entitled to a disability rating greater than 30 percent, 
under both the previously applicable and current criteria.  
However, as to the former, the appellant's disability has not 
manifested symptoms which approximate those requisite for a 
60 percent rating.  In particular, more than light manual 
labor has not been shown to be precluded by the appellant's 
disorder; the appellant has not reported marked dyspnea on 
exertion between attacks, and it has not been shown that he 
experiences only temporary relief by medication.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  As to the 
amended criteria, mechanical application of its provisions do 
not reveal that the appellant has manifested clinical 
findings sufficient to warrant the assignment of a 60 percent 
disability rating.  See 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1998).  

Based on a review of the current evidence of record, the 
Board finds that the issue of extraschedular entitlement 
under  38 C.F.R. § 3.321(b)(1) has not been raised by the 
record.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1993).  
Pursuant to 38 C.F.R. § 3.321(b)(1), an increased disability 
rating on an extraschedular basis may be awarded "[t]o accord 
justice to the exceptional case were the schedular 
evaluations are found to be inadequate . . . ."  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case 
includes factors such as "marked interference with employment 
or frequent periods of hospitalizations [due exclusively to 
service-connected disability] as to render impractical the 
application of regular rating standards."  Moyer, 2 Vet. App. 
at 293 (quoting 38 C.F.R. § 3.321(b)(1)).  The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In this case, there is no evidence of frequent 
hospitalizations, marked interference with employment or any 
other factor suggesting the inadequacy of application of the 
schedular criteria.

Accordingly, a 30 percent rating for bronchial asthma is 
granted.


ORDER

Service connection for chronic colitis, with lactose 
intolerance, is granted.

An effective date earlier than February 27, 1995 for the 
grant of entitlement to service connection for asthmatic 
bronchitis is denied.

A 30 percent rating for bronchial asthma is granted.



		
	Richard B. Standefer
Member, Board of Veterans' Appeals





 

